The Chancellor
said it was not the practice of the court to discharge the guardian absolutely, and to order his bond to be given up, immediately upon the infant’s arriving of age, although he had settled with the guardian. That the ward notwithstanding such settlement was entitled to a reasonable time after he became of age to investigate the accounts of the guardián, and to surcharge and falsify the same if upon such investigation he found any thing wrong. That by the practice of the court of chancery he wás usually allowed one year for that purpose, after he became of age, before the guardian’s bond would be cancelled, and the guardian absolutely discharged from his trust. That where the application to the court was made after the expiration of the year, the bond would be delivered up and cancelled immediately, upon the production of the receipt or discharge of the ward, duly proved or acknowledged. But if the application was made within the year, the order would only direct the guardian to be discharged, and that the bond be delivered up and cancelled at the expiration of the year; unless the ipfant before that time obtained an order to the contrary, or filed with the officer with whom the bond was deposited a caveat, or notice not to deliver up or cancel the bond without the further order of the court.
Order accordingly.